Citation Nr: 0838325	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Meniere's 
disease with vertigo, labyrinthitis and tinnitus, and if so, 
whether entitlement to service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from January 1975 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

By history, it is noted that in January 2001 the RO denied 
the veteran's claim of entitlement to service connection for 
Meniere's disease with vertigo, labyrinthitis and tinnitus as 
secondary to the service-connected disability of bilateral 
hearing loss.  The veteran did not appeal the determination; 
thus, it became final.  In May 2004, it received a claim to 
reopen the matter.  Although the RO did not reopen the claim 
in the May 2005 rating decision, the Board is required to 
consider whether new and material evidence had been 
presented, and then if so, the merits of the claim can be 
considered.  The Board will make an initial determination as 
to whether evidence that is "new and material" has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 
2001).  

In the veteran's substantive appeal, he requested a hearing 
before a member of the Board.  The veteran was afforded a 
hearing on June 11, 2008.  At the time of the hearing, the 
veteran submitted evidence and a written waiver, waiving a 
review of this evidence by the RO.  Therefore, the Board has 
the jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Service connection for Meniere's disease with vertigo, 
labyrinthitis and tinnitus as secondary to the service-
connected disability of bilateral hearing loss was denied in 
a January 2001 rating decision.  The veteran did not appeal 
the decision and the decision became final.

2.  Evidence received since the January 2001 rating decision 
is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for Meniere's disease.

3.  The competent medical evidence is in equipoise with 
respect to the question of whether the veteran's Meniere's 
disease is related to an injury in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the January 2001 
rating decision is new and material; thus, the claim of 
entitlement to service connection for Meniere's disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008). 

2.  Meniere's disease was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis 

In the January 2001 rating decision, the RO denied the claim 
of entitlement to service connection for Meniere's disease 
with vertigo, labyrinthitis and tinnitus as secondary to the 
service-connected disability of bilateral hearing loss on the 
basis that there was no evidence of an in-service injury or 
diagnosis.  See generally, 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The relevant evidence of record at the time of the 
decision consisted of the veteran's service treatment 
records, a VA examination dated in February 2000 with 
addendum dated in June 2000, outpatient treatment records 
from William Beaumont Army Medical Center, emergency records 
dated in May 2000, a letter from Dr. T.K. dated in February 
2000, a letter from Dr. M.L. dated in June 2000 and a health 
insurance form from Columbia Medical Center.  The veteran was 
notified of the decision in January 2001.  The veteran did 
not file an appeal and the January 2001 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In May 2004, the veteran submitted a claim to reopen.  The 
new evidence submitted since the May 2005 rating decision 
includes a May 2003 letter from Dr. M.W., an April 2004 
letter from Dr. R.M., a February 2005 VA examination, a March 
2007 letter from Dr. M.W. and an August 2007 VA examination.  

The Board finds the VA examinations and the letters from Dr. 
M.W. to be new and material evidence.  The evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to a fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for Meniere's disease.  The 
letters and the VA examinations provide competent evidence 
that the veteran's Meniere's disease is likely related to his 
service.  This additional evidence raises a reasonable 
possibility of substantiating the claim.  Thus, this evidence 
is new and material.

In conclusion, the Board finds that the evidence received 
since the January 2001 rating decision is new and material, 
and the claim of entitlement to service connection for 
Meniere's disease is reopened.

II.  Service Connection 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

Analysis 

The veteran asserts that he began suffering from vertigo and 
hearing loss while in service and attributes his current 
Meniere's disease to service.  He states that his current 
service-connected hearing loss is a symptom of the Meniere's 
disease.

The veteran is service-connected for bilateral hearing loss 
and diabetes mellitus.  Although the RO adjudicated the issue 
on a secondary basis, the facts of this case reveal that the 
veteran's current claim is for entitlement to service 
connection for Meniere's disease on a direct basis, and 
direct service connection is warranted.  Affording the 
veteran the benefit of the doubt, there is evidence that his 
Meniere's disease is related to his service.

With respect to a Hickson analysis, in terms of Hickson 
element (1) there is evidence of a current diagnosis of 
Meniere's disease.  November 2000 medical records document 
that Meniere's disease was diagnosed in 1980 and the 
veteran's most recent VA examination, dated in August 2007, 
confirms this diagnosis.

With respect to the questions of whether there is medical 
evidence of an in-service injury, and a nexus between that 
in-service injury and the current disability, in satisfaction 
of Hickson elements (2) and (3), the Board must rely upon the 
weighing of the medical evidence that has been associated 
with the veteran's claims file since service.  As the 
veteran's medical history has been extensive, the Board has 
attempted to highlight the relevant symptomatology.  

In that regard, it is noted that a number of VA examinations 
and evaluations are located in the file.  A November 1996 VA 
examination revealed that the veteran had tinnitus and normal 
bilateral hearing.  A VA examination, conducted in February 
2000, shows that the examiner diagnosed hearing loss due to 
noise exposure in service.  He also noted that the veteran 
reported vertigo and tinnitus.  The examiner found the 
veteran's audiological test results to be inconclusive, as 
his pure tone thresholds suggest a profound hearing loss, but 
his speech reception in the right ear is measured as mild 
hearing loss.  A June 2000 addendum confirmed that the 
audiological findings were invalid.  In April 2002, the 
veteran was sent for an evaluation for dizziness which he 
reported began in 1980, several years after his service.  He 
reported a gradual onset of imbalance, lightheadedness, 
feeling faint, blacking out and spinning.  He recalled no 
single event that triggered his symptoms.  The examiner did 
not believe that the veteran's symptomatology was consistent 
with Meniere's disease and instead suggested a diagnosis of 
vestibular neuritis.  
April 2004 treatment records show the veteran reported having 
problems with his balance for the past 30 years, correlating 
with his period of service.  The examiner found the veteran's 
left ear to be worse than his right and found the pure tone 
results and ENG to be consistent with a diagnosis of 
Meniere's disease.

A February 2005 VA examination noted that the veteran's case 
file was not available for review.  The veteran reported 
hearing impairment and complaints of tinnitus.  He also 
reported in service noise exposure in the form of tanks, 
explosions and mortar attacks.  He related one incident where 
a mortar exploded close to him and his ear began to bleed.  
The examiner noted that three doctors had submitted letters 
regarding the veteran's Meniere's disease and that Dr. M.W. 
strongly believed that the veteran's Meniere's disease is 
etiologically related to service.  The examiner noted that he 
could not comment on the diagnosis of Meniere's disease as it 
was not in the purview of his training as an audiologist.  
The examiner also stated that the veteran's audiological test 
results were inconclusive.

The veteran received another VA examination in August 2007.  
The August 2007 examiner found that the veteran had mild to 
severe sensorineural hearing loss.  He stated that the 
veteran's hearing has fluctuated and has worsened over time.  
The examiner stated that the decrease may be attributed to 
Meniere's disease and may also be due to his service-
connected diabetes.  

As alluded to above, the file also contains several medical 
letters addressing the veteran's Meniere's disease.  In a 
February 2000 letter, Dr. T.K. stated that consideration 
should be given to service connection for hearing loss, 
Meniere's disease and other related symptoms.  

An April 2004 letter from Dr. R.M. stated that the veteran 
was examined and the diagnosis of Meniere's disease was 
confirmed for the veteran's left ear.  Dr. R.M. stated that 
his symptoms are characterized by recurring incapacitating 
episodes of hearing loss, tinnitus and severe dizziness 
associated with nausea and vomiting.  In a letter dated in 
May 2003, Dr. M.W. stated that the veteran has a "fairly 
classic picture of Meniere's disease" and his attacks of 
vertigo are severe and incapacitating.  Dr. M.W. stated that 
based on the veteran's hearing loss and his reports of in 
service dizziness, "the evidence strongly suggests that this 
most likely represents a service-connected disability."

In another letter from Dr. M.W., dated in March 2007, he 
stated that the veteran's sensorineural hearing loss is a 
symptom of his Meniere's disease.  Dr. M.W. noted that the 
veteran had hearing loss while in service and also that the 
veteran reported vertigo while in service.  He suggested that 
the veteran's service-connected disability be changed from 
hearing loss to Meniere's disease with hearing impairment.  

While a review of the service treatment records does not show 
complaints of vertigo, the veteran did have documented 
hearing loss while in service.  The file contains several 
medical opinions, from Dr. M.W. and Dr. T.K., which attribute 
the veteran's Meniere's disease as being more likely than not 
related to service.  While one evaluation placed the start of 
the veteran's symptomatology after the veteran's service, a 
subsequent medical record showed the onset to be during 
service.  In addition, several of the veteran's VA 
examinations show an inconsistency with his hearing and his 
word discrimination score.  In a November 2000 medical 
record, Dr. M.W. noted that this discrepancy is consistent 
with Meniere's disease.  

The Board lends probative value to the medical opinions 
submitted by the veteran in his efforts to reopen his current 
claim.  Dr. M.W.'s opinion clearly attributes the veteran's 
hearing loss to Meniere's disease, which he links to service.  
While not all of the examiners attributed the veteran's 
hearing loss to his Meniere's disease, the Board will afford 
the veteran the benefit of the doubt in this particular 
situation as at two doctors attributed the veteran's 
Meniere's disease to his service.  Furthermore, the Board 
notes that while the doctors relied on the veteran's 
testimony with regard to his symptoms of tinnitus and vertigo 
while in service, the veteran is competent to relate 
observable symptoms, such as tinnitus and vertigo.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  Therefore, 
on that basis, entitlement to service connection for 
Meniere's disease is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




III.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)).  In view of the Board's favorable 
decision to reopen the claim and to grant service connection 
for Meniere's disease, no prejudice will result to the 
veteran by the Board's consideration of this appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Meniere's disease is 
reopened.  

Entitlement to service connection for Meniere's disease is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


